
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 796
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Shadegg submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that no American should be penalized for failing to purchase
		  Government-mandated health coverage.
	
	
		That it is the sense of the House of
			 Representatives that no American should be imprisoned or fined for failing to
			 purchase Government-mandated health coverage.
		
